Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7, 12-18) in the reply filed on 01/30/2021 is acknowledged.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA) in view of Tomiyama et al. (US 5166934).
AAPA discloses scanning a plurality of button areas in a capacitive touch sensor to obtain a respective parameter value for each of the plurality of button areas (see figs. 1-3, pars. 5-19).
	However, AAPA does not disclose a database having fault data stored therein; and a fault determining component.
Tomiyama et al., discloses if a fault is caused, inference of the fault caused is drawn on the basis of the comparison 
	It would have been obvious to the skilled in the art at the time of the invention to provide discloses if a fault is caused, inference of the fault caused is drawn on the basis of the comparison between qualitative data and fault diagnosis knowledge which are stored in storage means in the AAPA.
The combination of AAPA and Tomiyama et al., each obtained parameter value to each of a plurality of fault values; determining whether at least one of the obtained parameter values matches any one of the plurality of fault values (abstract, ; and responsive to determining that at least one of the obtained parameter values matches any one of the plurality of fault values, indicating to a processor coupled to the capacitive touch sensor the detection of a fault in the capacitive touch sensor (see AAPA figs. 1-4, and Tomiyama et al., If a fault is caused, inference of the fault caused is drawn on the basis of the comparison between qualitative data and fault diagnosis knowledge which are stored in storage means and the 
Regarding claim 2, the combination of  AAPA and Tomiyama , discloses the method of claim 1, wherein indicating to the processor coupled to the capacitive touch sensor the detection of a fault includes: asserting a fault interrupt; and providing a fault code corresponding to the detected fault (see fig. 1, elements 12, 13). 
Regarding claim 3, the combination of AAPA and Tomiyama, discloses the method of claim 1, wherein the plurality of fault values is stored in a fault table that is stored in a memory coupled to the processor (see Tomiyama fig. 1, element 14). 
Regarding claim 4, the combination of AAPA and Tomiyama, discloses the method of claim 1, wherein the capacitive touch sensor includes: n input/output lines, wherein n>2, and wherein each of the n input/output lines is arranged so that it is electrically disconnected from each other one of the n input/output lines and while crossing each other one of the n input/output lines (see figs. 1-3, pars. 5-19); and .beta. positions, wherein each of the .beta. positions corresponds to a respective button area at which one of the n input/output lines crosses another one of the n input/output lines ((see figs. 1-3, pars. 5-19); and wherein 
Regarding claim 5, the combination of AAPA and Tomiyama, discloses the method of claim 4, wherein .beta. is an integer having a value determined as .beta.=.SIGMA..sub.1.sup.(n-1)x. (see figs. 1-3, pars. 5-19).Also, number of positions .beta, comprises 1 ( n - 1 ) x (see figs. 1, 2).
Regarding claim 6, the combination of AAPA and Tomiyama, discloses the method of claim 1, wherein the respective parameter value for each of the button areas includes one of voltage, current, capacitance, inductance, resistance, impedance, change in voltage, change in current, change in capacitance, change in inductance, change in resistance, change in impedance, or any combination thereof (see AAPA figs.1-3, Tomiyama abstract). 
Regarding claim 7, the combination of AAPA and Tomiyama, discloses the method of claim 1, wherein the respective parameter value for each of the button areas is a capacitance (see AAPA figs.1-3, Tomiyama abstract).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 12-18 are allowed.
AAPA discloses scanning a plurality of button areas in a capacitive touch sensor to obtain a respective parameter value for each of the plurality of button areas (see figs. 1-3, pars. 5-19).
	However, AAPA does not disclose a database having fault data stored therein; and a fault determining component.
Tomiyama et al., discloses if a fault is caused, inference of the fault caused is drawn on the basis of the comparison between qualitative data and fault diagnosis knowledge which are stored in storage means and the adjusted state of an actuator means applied from an adjusted state output means and the adjustable range of the actuator means set in an adjustable range setting means, and it is judged which of the elements of the image forming apparatus is abnormal to output the results of the judgement.
	It would have been obvious to the skilled in the art at the time of the invention to provide discloses if a fault is caused, inference of the fault caused is drawn on the basis of the comparison between qualitative data and fault diagnosis knowledge which are stored in storage means in the AAPA.
The combination of AAPA and Tomiyama et al., each obtained parameter value to each of a plurality of fault values; determining whether at least one of the obtained parameter values matches any one of the plurality of fault values (abstract, ; and responsive to determining that at least one of the obtained parameter values matches any one of the plurality of fault values, indicating to a processor coupled to the capacitive touch sensor the detection of a fault in the capacitive touch sensor (see AAPA figs. 1-4, and Tomiyama et al., If a fault is caused, inference of the fault caused is drawn on the basis of the comparison between qualitative data and fault diagnosis knowledge which are stored in storage means and the adjusted state of an actuator means applied from an adjusted state output means and the adjustable range of the actuator means set in an adjustable range setting means, and it is judged which of the elements of the image forming apparatus is abnormal to output the results of the judgement, fig. 1, element 10 (12, 13)).
However, none of the references cited in record disclose or suggest a method comprising: performing a first scan on a plurality of button areas in a capacitive touch sensor to obtain a respective parameter value for each of the plurality of button areas; comparing each obtained parameter value from the first scan to each of a plurality of fault values; determining whether at least one of the obtained parameter values from the first scan matches any one of the plurality of fault values; and when at least one matches any one of the plurality of fault values, performing a second scan on the plurality of button areas in the capacitive touch sensor to obtain a respective parameter value for each of the plurality of button areas; comparing the obtained parameter values from the second scan to the obtained parameter values from the first scan; determining whether the obtained parameter values from the second scan match the obtained parameters from the first scan; responsive to determining that the obtained parameter values from the second scan match the obtained parameters from the first scan, indicating to a processor coupled to the capacitive touch sensor the detection of a fault in the capacitive touch sensor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/     Primary Examiner, Art Unit 2623